DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 72 is amended.
Claims 55-71 are canceled.
Claims 72-81 are examined on the merits.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive:
With respect to the amendment made to claim 72, Applicant argues that the reference of JP4939407B2 does not disclose the valve, wherein an inlet is connected to a first end of the tube and an outlet is connected to a second end of the tube.
However, this limitation is disclosed by newly brought secondary reference of Mulligan. See the rejection in view of Mulligan (US 7,790,946) below.
With respect to dependent claims 73-81, Applicant’s arguments are substantially identical to arguments discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 72-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP4939407B2 in view of Mulligan (US 7,790,946).
Regarding claim 72 it is a product-by-process claim, and  since no structural limitations of the claimed regulator valve are presented in a claim language, the structural difference between the claimed valve and a valve disclosed in JP4939407B2 cannot be established.
Therefore, JP4939407B2 discloses a nipple valve 12 (fig. 2b) for baby bottles (Translate, page 3, first paragraph) having opposite walls A, B (fig. 2b) capable of being collapsed when an internal pressure is reduced such that a flow path through a central lumen is blocked by a sidewall, since it is made of flexible elastic material (Translate, page 5, 2nd paragraph).

    PNG
    media_image1.png
    297
    334
    media_image1.png
    Greyscale

	With regard to limitations “produced by a process comprising: compressing two opposing side walls of a first portion of a tube toward one another in a direction transverse to a longitudinal axis of the tube to move the opposing side walls into a deformed configuration; heating the first portion to a deforming temperature while maintaining the first portion in the deformed configuration; maintaining the first portion in the deformed configuration at the deforming temperature for a duration of time; and cooling the first portion to a setting temperature after the duration of time has elapsed, wherein at least a portion of the first portion collapses when an internal pressure within the tube is reduced compared to an external pressure outside the tube such that a flow path through a central lumen of the tube is blocked by a sidewall of the tube, the first portion configured to maintain the flow path open when the internal pressure equals the external pressure” those are product-by-process limitations. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
	JP4939407B2 does not expressly disclose the valve, wherein an inlet is connected to a first end of the tube and an outlet is connected to a second end of the tube.
Mulligan teaches a wound suction system (Abstract, lines 1-4) comprising a valve 116 (col. 5, line 15; fig. 1), wherein the valve inlet is connected to the first end 114 of the tube and the valve outlet is connected to the second end 118 of the tube (see fig. 1).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



.
Regarding claims 73-81, claims 73-81 are product-by-process claims, and do not add any structural limitation to the claimed product, and since the claimed product is fully disclosed by JP4939407B2,  as discussed above the method of the preparation of the valve imbedded in the claim does not impact patentability to the claims.
Applicant is reminded that the instant claims are drawn to the product,, not the process of its making. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781